Title: Report of a Committee of the New York State Society of the Society of the Cincinnati, [6 July 1786]
From: Morris, Richard,Hamilton, Alexander,Brooks, David,Dunscomb, Edward,Troup, Robert,Committee of the New York State Society of the Society of the Cincinnati
To: 


[New York, July 6, 1786]
The Committee to whom were referred the proceedings of the Society of the Cincinnati, at their last General Meeting, beg leave to report: that they have attentively considered the alterations proposed at that meeting to be made in the original Constitution of the Society; and though they highly approve the motives which dictated those alterations, they are of opinion it would be inexpedient to adopt them, and this chiefly on the two following accounts:

1st. Because the Institution, as proposed to be altered, would contain in itself no certain provision for the continuance of the Society beyond the heirs of the present members; this point (being left to the regulation of charters which may never be obtained, and which, in the opinion of this Committee, so far as affects this object,) ought never to be granted, since the dangers apprehended from the Institution could then only cease to be imaginary when it should secure the sanction of a legal establishment. The utmost the Society ought to wish or ask from the several legislatures, is to enable it to appoint trustees to hold its property, for the charitable purposes to which it is destined.
2d. Because, by a fundamental article, it obliges the Society of each State to lend its funds to the State, a provision which would be improper for two reasons: one, that in case the Society might be able to dispose of its funds to much greater advantage, the other, that the State might not always choose to borrow from the Society.
That while the Committee entertain this opinion with respect to the proposed alterations, they are at the same time equally of opinion, that some alterations in the original constitution will be proper, as well in deference to the sense of many of our fellow citizens, as in conformity to the true spirit of the Institution itself.
The alterations they have in view respect, principally, the duration or succession of the Society, and the distinction between Honorary and Regular Members. As to the first, the provision intended to be made appears to them to be expressed in terms not sufficiently explicit, and as far as it may intend an hereditary succession, by right of primogeniture, is liable to this objection, that it refers to birth what ought to belong to merit only, a principle inconsistent with the genius of a Society founded on friendship and patriotism. As to the second, the distinction holds up an odious difference between men who have served their country in one way and those who have served it in another, a difference ill-founded in itself, and improper in a Society where the character of Patriot ought to be an equal title to all its members.
The Committee, however, decline proposing any specific substitute for the parts of the original Constitution which appear to them exceptionable, as they are of opinion, any alterations necessary to be made, can only be digested in a General Meeting of the Society, specially authorised to agree upon and finally establish those alterations. With a view to this, they beg leave to recommend that a Circular Letter be written from the Society to the different State Societies, suggesting the expediency of instructing and empowering their delegates at the next General Meeting, to concur in such alterations as may appear to that meeting proper, after a full communication of what shall be found to be the sense of the several societies.
Rd. Morris, Alexander Hamilton, D. Brooks, E. Dunscomb, Rob. Troup.
